IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BARTKOWSKI INVESTMENT GROUP,           : No. 140 MAL 2015
INC                                    :
                                       :
                                       : Petition for Allowance of Appeal from the
           v.                          : Order of the Commonwealth Court
                                       :
                                       :
HAVERFORD TOWNSHIP ZONING              :
HEARING BOARD                          :
                                       :
SANDRA DONATO, MICHELLE                :
COLLIER, MARK CAPRIOTTI,               :
MARGARET MURR AND LOWER                :
MERION TOWNSHIP,                       :
              INTERVENORS              :
                                       :
PETITION OF: LOWER MERION              :
TOWNSHIP


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.